Detailed Action

Acknowledgements 


1.   	This communication is in response to the amended Application No. 14/749,573        filed on 11/19/2020.
2. 	Claim(s) 15, 23, 26-28 and 32-40 are currently pending and have been fully examined.
3.	Claim(s) 1-14, 16-19, 22 and 24-25 have been cancelled by the Applicant.

4.	Claim(s) 20 has been withdrawn by the Applicant.

5.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
6.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

7.	Date of Last Office action or RCE was 8/19/2020.      

Response to Applicants Comments/Remarks

		
8.	Applicant’s response, filed on 11/19/2020, has fully been considered but is not persuasive.
Applicant’s Argument #1:

Applicant contends that the amended claim 15 obviates the 35 USC 112(a) rejection set forth in the prior office action at pages 4-5.


Examiner’s Response to Argument #1:
Applicant’s argument that the mended claim 15 obviates the 35 USC 112(a) rejection set forth in the prior office action at pages 4-5 has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #2:
Applicant contends that the amended claim 15 obviates the 35 USC 112(a) rejection set forth in the prior office action at pages 5-6.
Examiner’s Response to Argument #2:
Applicant’s argument that the mended claim 15 obviates the 35 USC 112(a) rejection set forth in the prior office action at pages 5--6 has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #3:
Applicant contends that the 35 USC 112(a) rejection set forth in the prior office action at pages 6-7 was improper citing Par. 92.
Examiner’s Response to Argument #3:
Applicant’s argument that the 35 USC 112(a) rejection set forth in the prior office action at pages 6-7 was improper citing Par. 92 has fully been considered and is persuasive; therefore, the rejection is withdrawn.



Applicant’s Argument #4:
Applicant contends that the amended claim 15 obviates the 35 USC 112(a) rejection set forth in the prior office action at pages 7-15.
Examiner’s Response to Argument #4:
Applicant’s argument that the mended claim 15 obviates the 35 USC 112(a) rejection set forth in the prior office action at pages 7-15 has fully been considered and is persuasive; therefore, the rejection is withdrawn.

Applicant’s Argument #5:
Applicant contends that the amended claim 15 obviates the 35 USC 112(a) rejection set forth in the prior office action at page 15 (e.g. validating).
Examiner’s Response to Argument #5:
Applicant’s argument that the mended claim 15 obviates the 35 USC 112(a) rejection set forth in the prior office action at page 15 has fully been considered and is not persuasive.  In reference to “validating” Applicant’s Specification recites:
[0104] In step 406, the issuer node 105A and the distributor nodes 120A-120D determine the validity of the transaction in the payment transaction message. The nodes in the cryptocurrency payment network 145 can use the transaction public key of the second payment entity 155B to verify the digital signature of the payment transaction message. When the digital signature is verified, the nodes may also determine whether the amount of digital currency in the transaction is properly owned by the first payment entity 155A and can be transferred by the first payment entity 155A. The nodes may determine whether the amount of digital currency is owned by the first payment entity 155A by evaluating previous transactions associated with the digital currency that are included in the payment transaction message. If the previous transaction data for the digital currency is incomplete or indicates that some or all of the digital currency is not owned by the first payment entity 155A, the transaction may be rejected. 


Applicant’s Argument #6:
Applicant contends that the 35 USC 112(a) rejection of claim 15, set forth in the prior office action at pages 16-17 was improper citing Par. 102 and 105.
Examiner’s Response to Argument #6:
Applicant’s argument that the 35 USC 112(a) rejection of claim 15 set forth in the prior office action at pages 16-17 was improper citing Par. 102 and 105 has fully been considered and is not persuasive.  Applicant’s Specification recites:
[0105] Once the transaction has been verified by the one or more distributor nodes (120A-120M) and the one or more issuer nodes (105A-105N) in the cryptocurrency payment network 145, the ledger of transactions associated with each of the nodes may be updated with a record of the transaction between the first payment entity 155A and the second payment entity 155B. In such embodiments, an entry in the ledger may include the address of the first payment entity 155A, the address of the second payment entity 155B, and the amount of the digital currency sent to the second payment entity 155B. In some embodiments, the entry may include additional information related to the transaction, including transaction date and time, and a transaction identifier.

Here, Applicant’s cited Par. is silent the steps/flowcharts on how to perform Applicant’s claimed invention.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.

Applicant’s Argument #7:
Applicant contends that the amended claim 15 obviates the 35 USC 112(a) rejection of claim 15, set forth in the prior office action cited at pages 17-19.


Examiner’s Response to Argument #7:
Applicant’s argument that the amended claim 15 obviates the 35 USC 112(a) rejection of claim 15 set forth in the prior office action at pages 17-19 has fully been considered and is persuasive.  Therefore, the rejection is withdrawn.

Applicant’s Argument #8:
Applicant contends that the amended claim 17 obviates the 35 USC 112(a) rejection of claim 17.
Examiner’s Response to Argument #8:
Applicant’s argument that the amended claim 17 obviates the 35 USC 112(a) rejection of claim 17 has fully been considered and is persuasive.  Therefore, the rejection is withdrawn.

Applicant’s Argument #9:
Applicant contends that the 35 USC 112(a) rejection of claim 23 was improper citing Par. 109; 109-117.
Examiner’s Response to Argument #9:
Applicant’s argument that the 35 USC 112(a) rejection of claim 23 has fully been considered and is not persuasive.  Applicant cites Par.

    PNG
    media_image1.png
    206
    779
    media_image1.png
    Greyscale

Here, Applicant’s Specification clearly states, “issuer node may be granted a digital certificate….”  The Examiner interprets Applicant’s Specification’s use of “may” be directed to “conditional language.”  It is unclear, to the Examiner, how/when/why a digital certificate is granted.   Therefore, Applicant’s Specification is silent the steps/flowchart that teaches Applicant’s claimed invention. 

 Applicant’s Argument #10:
Applicant contends that the amended claim(s) 32 and 33 obviates the 35 USC 112(a) rejection set forth in the prior office action.
Examiner’s Response to Argument #10:
Applicant’s argument that the amended claim(s) 32-33 obviates the 35 USC 112(a) rejection set forth in the prior office action has fully been considered and is persuasive.  Therefore, the rejection is withdrawn.

Applicant’s Argument #11:
Applicant contends that the 35 USC 112(a) rejection set forth for claim 34, in the prior office action, was improper citing the “Cambridge Dictionary’s” definition. 

Examiner’s Response to Argument #11:
Applicant’s argument that the 35 USC 112(a) rejection set forth for claim 34, in the prior office action, was improper citing the “Cambridge Dictionary’s” definition has fully been considered, but is not persuasive.  Applicant’s Specification is silent the steps/flowcharts that teaches Applicant’s claimed invention.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.

 Applicant’s Argument #12:
Applicant contends that the amended claim 35 obviates the 35 USC 112(a) rejection set forth in the prior office action.
Examiner’s Response to Argument #12:
Applicant’s argument that the amended claim 35 obviates the 35 USC 112(a) rejection set forth in the prior office action has fully been considered and is persuasive.  Therefore, the rejection is withdrawn.

Applicant’s Argument #13:
Applicant contends that the amended claim(s) 36-38 obviates the 35 USC 112(a) rejection set forth in the prior office action.
Examiner’s Response to Argument #13:
Applicant’s argument that the amended claim(s) 36-38 obviates the 35 USC 112(a) rejection set forth in the prior office action has fully been considered and is persuasive.  Therefore, the rejection is withdrawn.

Applicant’s Argument #14:
Applicant contends that the rejection of claim 38 under 35 USC 112(a) was improper citing Par. 34 and 86.
Examiner’s Response to Argument #14:
Applicant’s argument that the rejection of claim 38 under 35 USC 112(a) was improper citing Par. 34 and 86 has fully been considered, but is not persuasive. Applicant’s Specification is silent the steps/flowcharts that teaches Applicant’s claimed invention.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection.
Applicant’s Argument #15:
Applicant contends that the amended claim 39 obviates the 35 USC 112(a) rejection set forth in the prior office action.
Examiner’s Response to Argument #15:
Applicant’s argument that the amended claim 39 obviates the 35 USC 112(a) rejection set forth in the prior office action has fully been considered and is persuasive.  Therefore, the rejection is withdrawn.

9.	The Examiner would like to point out Applicant’s language directed to “not positive recitation of method steps.”

As to claim 15, Applicant recites, “the second key associated with the issuer node computer and being part of a key pair comprising the first key and the second key;”
the second fourth payment transaction message including a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature;”

The Examiner does not give it patentable weight because Applicant’s limitation is not a positive recitation of a method step and thus, will not differentiate the claims from the prior art. See Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965) ("A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities."); MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).
The Examiner would like to point out that methods differ from methods by method steps.  Additionally, the Examiner would like to bring to the Applicant’s attention: 
Therefore, methods that are not to be performed, do not accomplish this task.  The dichotomy between process and product classes of invention has also been recognized and noted in the following discussion  in  Ex Parte Forsyth,1 151 USPQ 55, 56 (Bd. of Appeals 1965):  A claim such as those before us cannot be both method and apparatus. It must be clear from its wording that it is drawn to one or the other of these mutually exclusive statutory classes of invention. A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to 2  

MPEP 2115 (“Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements.”); In re Wilder, 166 USPQ 545, C.C.P.A. 1970 (“Toward that goal, we state the next proposition, which is that every limitation positively recited in a claim mush be given effect in order to determine what subject matter that claim defines.”).

A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965);

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	Claim(s) 15, 23, 26-28 and 32-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
validating, by the distributor node computer, the transfer of the amount of the digital currency using the digital signature in the fourth payment transaction message;” Applicant’s Specification recites:
[0018] Another embodiment of invention is directed to a method comprising receiving a transaction message to transfer an amount of a digital currency from a first payment entity to a second payment entity associated with the server computer. The transaction message may include a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature. The method further comprises validating the transfer of the amount of the digital currency using the digital signature.

Applicant’s Specification is silent WHO actually is performing the “validating.”  Additionally, Applicant’s Specification is silent where the “digital signature” is received from or generated from.  Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “validating, by the distributor node computer, the transfer of the amount of the digital currency using the digital signature in the fourth payment transaction message;” works.  Therefore, claim 15 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “validating, by the distributor node computer, the transfer of the amount of the digital currency using the digital signature in the fourth payment transaction message;” is to be performed.3   One of ordinary skill in the art would have validating, by the distributor node computer, the transfer of the amount of the digital currency using the digital signature in the fourth payment transaction message.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “validating, by the distributor node computer, the transfer of the amount of the digital currency using the digital signature in the fourth payment transaction message;” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”4  
	As to claim 15, Applicant recites, “validating, by the issuer node computer, the transfer of the amount of the digital currency using the digital signature in the second fourth payment transaction message;” Applicant’s Specification recites:
[0018] Another embodiment of invention is directed to a method comprising receiving a transaction message to transfer an amount of a digital currency from a first payment entity to a second payment entity associated with the server computer. The transaction message may include a first identifier for the first payment entity, a second identifier for the second payment entity, the amount of the digital currency, and a digital signature. The method further comprises validating the transfer of the amount of the digital currency using the digital signature.

Applicant’s Specification is silent WHO actually is performing the “validating.”  Additionally, Applicant’s Specification is silent where the “digital signature” is received from or generated from.  Therefore, Applicant’s Specification does not describe HOW validating, by the issuer node computer, the transfer of the amount of the digital currency using the digital signature in the second fourth payment transaction message;” works.  Therefore, claim 15 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “validating, by the issuer node computer, the transfer of the amount of the digital currency using the digital signature in the second fourth payment transaction message;” is to be performed.5   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “validating, by the issuer node computer, the transfer of the amount of the digital currency using the digital signature in the second fourth payment transaction message.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “validating, by the issuer node computer, the transfer of the amount of the digital currency using the digital signature in the second fourth payment transaction message;” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”6  
	As to claim 15, Applicant recites, “updating, by the distributor node computer, a first blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity;” Applicant’s Specification recites:
[0105] Once the transaction has been verified by the one or more distributor nodes (120A-120M) and the one or more issuer nodes (105A-105N) in the cryptocurrency payment network 145, the ledger of transactions associated with each of the nodes may be updated with a record of the transaction between the first payment entity 155A and the second payment entity 155B. In such embodiments, an entry in the ledger may include the address of the first payment entity 155A, the address of the second payment entity 155B, and the amount of the digital currency sent to the second payment entity 155B. In some embodiments, the entry may include additional information related to the transaction, including transaction date and time, and a transaction identifier.

Applicant’s Specification WHO/HOW is updating the ledger.  Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “updating, by the distributor node computer, a first blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity;” works.  Therefore, claim 15 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “updating, by the distributor node computer, a first blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity” is to be performed.7   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “updating, by the distributor node computer, a first blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of  “updating, by the distributor node computer, a first blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity;” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”8  
As to claim 15, Applicant recites, “updating, by the issuer node computer, a second blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity;” Applicant’s Specification recites:
[0105] Once the transaction has been verified by the one or more distributor nodes (120A-120M) and the one or more issuer nodes (105A-105N) in the cryptocurrency payment network 145, the ledger of transactions associated with each of the nodes may be updated with a record of the transaction between the first payment entity 155A and the second payment entity 155B. In such embodiments, an entry in the ledger may include the address of the first payment entity 155A, the address of the second payment entity 155B, and the amount of the digital currency sent to the second payment entity 155B. In some embodiments, the entry may include additional information related to the transaction, including transaction date and time, and a transaction identifier.

However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “updating, by the issuer node computer, a second blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity;” works.  Therefore, claim 15 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “updating, by the issuer node computer, a second blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity;” is to be performed.9   One of ordinary skill in the art would have updating, by the issuer node computer, a second blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of  “updating, by the issuer node computer, a second blockchain ledger of transactions to include information describing the transfer of the amount of the digital currency from the first payment entity to the second payment entity;” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”10  
	As to claim 23, Applicant recites, “further comprising granting, by the management system server computer to the issuer node computer, a digital certificate authorizing the issuer node computer to generate the digital currency, the digital certificate comprising the first key.”  Applicant’s Specification recites:

[0063] In some embodiments, an issuer node 105A may be granted a digital certificate (e.g., 110A) by the management system server computer 150. The issuer node 105A can use this digital certificate to intiate the process of generating digital currency. There are a variety of ways to generate additional digital currency, including but not limited to the issuer node 105A creating a new payment transaction to itself, and creating new payment transactions to any of the distributor nodes 120A-120M, etc. In some embodiments, these payment transactions reference completely new currency that has not previously existed until that payment transaction--the issuer nodes 105 are able to "generate" or invent new digital currency simply by the authority granted to it by the management system server computer 150. Embodiments of the invention allow for the use of many different types of digital certificates and cryptographic algorithms known to those of skill in the art, including but not limited to the use of Elliptic Curve Digital Signature Algorithm (ECDSA), the Secure Hash Algorithm (SHA) family of cryptographic hash functions (e.g., SHA-1 family, SHA-2 family, SHA-3 family, etc.), the Scrypt algorithm, etc.

 Applicant’s Specification is silent an “authorization” of any kind.  Additionally Applicant’s Specification teaches the “initiate the process;” therefore, it is unclear what Applicant’s “initiate the process” entails.  Also, Applicant’s use of “granting” is akin of “state language.”  Applicant’s Specification is silent the actual transmission of the digital certificate to the issuer node or the issuer node actually receiving the digital certificate.   Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, ““further comprising granting, by the management system server computer to the issuer node computer, a digital certificate authorizing the issuer node computer to generate the digital currency, the digital certificate comprising the first key” works.  Therefore, claim 23 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “further comprising granting, by the management system server computer to the issuer node computer, a digital certificate authorizing the issuer node computer to generate the digital currency, the digital certificate comprising the first key.” is to be performed.11   One further comprising granting, by the management system server computer to the issuer node computer, a digital certificate authorizing the issuer node computer to generate the digital currency, the digital certificate comprising the first key.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “further comprising granting, by the management system server computer to the issuer node computer, a digital certificate authorizing the issuer node computer to generate the digital currency, the digital certificate comprising the first key” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”12  

As to claim 34, Applicant recites, “wherein the key pair is unique to the issuer node computer.”  However, it is unclear HOW Applicant’s claimed invent works for Applicant’s Specification is silent what the term “unique” embraces.  Therefore, Applicant’s claimed limitations are broader than the Spec. See MPEP 2163 II A 3(a) ii (“The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 ‘merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833 (Fed. Cir. 1998) (holding that the disclosure of a species in a parent application did not provide adequate written description support for claims to a genus in a child application where the specification taught against other species).”).13

	As to claim 38, Applicant recites, “wherein the management system server computer determines that the retrieved public fourth key is associated with the private second key of the second key pair received in the request message by applying a decryption algorithm to the encrypted request message to distribute the digital currency using the public fourth key to decrypt the request message.”  Applicant’s Specification recites:

[0086] After receiving the request message from the issuer node 105A, the management system server computer 150 may determine whether the issuer node 105A is authorized to generate and issue digital currency. In some embodiments, the management system server computer 150 may retrieve a node profile associated with the issuer node 105A from the node profiles database 150c using a bank identification number or other identifying information. In some embodiments, the management system server computer 150 may retrieve a second key (e.g., a node verification private key) of the node verification key pair from the retrieved profile for the issuer node 105A. The processor and an authentication module 150b-1 may determine from the received first key and the retrieved second key whether the request message was received from an authorized issuer node 105A. In some embodiments, the request message may be encrypted by the node verification public key prior to being sent by the issuer node 105A. The determination as to whether the request message was made by an authorized issuer node may be made by using a second key (e.g., a node verification private key) stored at management system server computer 150 to decrypt the encrypted request message. In other embodiments, an algorithm may be used to determine whether the first key matches the second key. Once the management system server computer 150 has determined that the request message from the issuer node 105A is valid and authenticated 


As to claim 38, “wherein the management system server computer determines that the retrieved public fourth key is associated with the private second key of the second key pair received in the request message by applying a decryption algorithm to the encrypted request message to distribute the digital currency using the public fourth key to decrypt the request message;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “wherein the management system server computer determines that the retrieved public fourth key is associated with the private second key of the second key pair received in the request message by applying a decryption algorithm to the encrypted request message to distribute the digital currency using the public fourth key to decrypt the request message” works.  Therefore, claim 38 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “wherein the management system server computer determines that the retrieved public fourth key is associated with the private second key of the second key pair received in the request message by applying a decryption algorithm to the encrypted request message to distribute the digital currency using the public fourth key to decrypt the request message” is to be performed.14   One of ordinary skill in the art would have reasonably wherein the management system server computer determines that the retrieved public fourth key is associated with the private second key of the second key pair received in the request message by applying a decryption algorithm to the encrypted request message to distribute the digital currency using the public fourth key to decrypt the request message.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “wherein the management system server computer determines that the retrieved public fourth key is associated with the private second key of the second key pair received in the request message by applying a decryption algorithm to the encrypted request message to distribute the digital currency using the public fourth key to decrypt the request message” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”15  
wherein generating the digital currency comprises generating, by the issuer node computer, a first payment transaction message.”  Applicant Specification recites:
[0088] In some embodiments, the management system server computer 150 may revoke the digital certificate issued to a node and identifying information for the node (e.g., a bank identification number or other identifier) may be placed on a publicly accessible or distributed revocation list. For example, if an issuer node is issuing too much digital currency or issued digital currency when it was not authorized by the management system server computer 150, the user may be placed on revocation list. In other embodiments, the management system server computer 150 may allow the digital certificate to expire and not provide a renewal digital certificate. Thus, when a payment transaction message includes digital currency that was previously issued by a node that is currently not an authorized issuer node, other nodes in the cryptocurrency payment network 145 may not consider the digital currency as trustworthy.


However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “wherein generating the digital currency comprises generating, by the issuer node computer, a first payment transaction message” works.  Therefore, claim 40 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “wherein generating the digital currency comprises generating, by the issuer node computer, a first payment transaction message” is to be performed.16   One of ordinary skill in the art would have wherein generating the digital currency comprises generating, by the issuer node computer, a first payment transaction message.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “wherein generating the digital currency comprises generating, by the issuer node computer, a first payment transaction message” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”17  
	Dependent claim(s) 23, 26-28 and 32-40 are also rejected for being dependent upon rejected claim 15.
Conclusion

13.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.





    PNG
    media_image3.png
    871
    657
    media_image3.png
    Greyscale





THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 

policy as set forth in 37 C.F.R. §1.136(a).

             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MOTNH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR §1.136(a) will be calculated from the mail date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. Calvin Hewitt may be reached at (571) 272-6709.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.


	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 	

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        1/16/2021



















    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “A method or process, as indicated above, is an act or a series of acts and from the standpoint of patentability must distinguish over the prior art in terms of steps, whereas a claim drawn to apparatus must distinguish in terms of structure. This is so elemental as not to require citation of authorities.”  Ex parte Forsyth and Hancher, 151 USPQ 55 (Bd. Pat. App. & Int. 1965)
        
        
        2 In re Wilder, 166 USPQ 545 (C.C.P.A. 1970)
        
        [ 1 ] Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every
        [ 2 ] limitation 
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
positively recited
    PNG
    media_image2.png
    1
    1
    media_image2.png
    Greyscale
 in a claim must be given effect in order to determine what subject matter that claim defines.
        
        3 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        4 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        5 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        6 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        7 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        8 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        9 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        10 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        11 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        12 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        13 LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005); MPEP 2163;
        
        The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the
        requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth
        Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled
        in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In
        LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under
        35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and
        there was no evidence that the specification contemplated a more generic method. "[T]he description of one method for
        creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective." LizardTech,
        424 F.3d at 1346, 76 USPQ2d at 1733.
        
        14 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        15 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        16 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        17 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004);